PORTLAND GENERAL ELECTRIC COMPANY



RETIREMENT PLAN FOR OUTSIDE DIRECTORS



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective as of March 12, 2003



 

 

Table of Contents



Page



ARTICLE I PURPOSE *

1.1 Purpose *

1.2 Effective Date *

1.3 Plan Sponsor *

ARTICLE II DEFINITIONS *

2.1 Actuarially Equivalent *

2.2 Administrative Committee *

2.3 Benefit Service *

2.4 Board *

2.5 Change in Control *

2.6 Company *

2.7 Compensation *

2.8 Compensation Committee *

2.9 Dependent *

2.10 Direct Subsidiary *

2.11 Effective Date *

2.12 Indirect Subsidiary *

2.13 Marriage *

2.14 Outside Director *

2.15 PGC Board *

2.16 Participant *

2.17 Participating Company *

2.18 Plan *

2.19 Retirement Date *

2.20 Spouse *

2.21 Suspension Date *

2.22 Termination *

ARTICLE III RETIREMENT BENEFITS *

3.1 Eligibility *

3.2 Benefit Upon Retirement *

3.3 Form of Benefit Payment *

3.4 Commencement of Payment *

ARTICLE IV BENEFITS AFTER CHANGE IN CONTROL *

4.1 Benefit Upon a Change in Control *

4.2 Form of Payment *

4.3 Commencement of Payment *

ARTICLE V SURVIVOR BENEFITS *

5.1 Survivor Benefit *

5.2 Cessation of Benefit Upon Remarriage *

ARTICLE VI ADMINISTRATION *

6.1 Administrative Committee; Duties *

6.2 Agents *

6.3 Binding Effect of Decisions *

6.4 Indemnity of Administrative Committee; Compensation Committee *

6.5 Availability of Plan Documents *

6.6 Cost of Plan Administration *

ARTICLE VII CLAIMS PROCEDURE *

7.1 Claim *

7.2 Denial of Claim *

7.3 Review of Claim *

7.4 Final Decision *

ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN *

8.1 Amendment *

8.2 Termination *

ARTICLE IX MISCELLANEOUS *

9.1 Unfunded Plan *

9.2 Liability *

9.3 Trust Fund *

9.4 Nonassignability *

9.5 Payment to Guardian *

9.6 Terms *

9.7 Protective Provisions *

9.8 Governing Law *

9.9 Validity *

9.10 Notice *

9.11 Successors *

9.12 Not a Contract of Service *





 

INDEX OF TERMS



TERM

PROVISION

PAGE

     

Actuarial Equivalent

2.1

*

Administrative Committee

2.2

*

     

Benefit Service

2.3

*

Board

2.4

*

     

Change in Control

2.5

*

Company

2.6

*

Compensation

2.7

*

Compensation Committee

2.8

*

     

Dependent

2.8

*

Direct Subsidiary

2.10

*

     

Effective Date

2.11

*

Exchange Act

2.5-1

*

     

Indirect Subsidiary

2.12

*

     

Marriage

2.13

*

     

Outside Director

2.14

*

     

Participant

2.16

*

Participating Company

2.17

*

PGE

2.5-1

*

Plan

2.18

*

     

Retirement Date

2.19

*

     

Spouse

2.20

*

Suspension Date

2.21

*

     

Termination

2.22

*

PORTLAND GENERAL ELECTRIC COMPANY



RETIREMENT PLAN FOR OUTSIDE DIRECTORS



 

 



PURPOSE



Purpose



The Portland General Electric Company Retirement Plan for Outside Directors is
designed to enhance the Participating Companies' ability to attract and retain
competent and experienced Directors by providing retirement benefits for certain
Directors who retire after the Effective Date.



Effective Date





Prior to March 12, 2003, the Portland General Electric Company (the "Company")
was a participating employer in the Portland General Holdings, Inc. Retirement
Plan for Outside Directors ("PGH Plan"). The Company's liabilities under the PGH
Plan consisted solely of liabilities attributable to benefits accrued during the
time that participants in the PGH Plan were serving as directors of the Company
prior to March 29, 1986 ("PGE Liabilities"). The Plan is hereby established by
the Company effective March 12, 2003, as a successor plan with respect to all of
the PGE Liabilities; on March 12, 2003, all of the PGE Liabilities as of the
close of business on March 11, 2003, were transferred to the Plan, so that the
Company had no remaining liability for the payment of any benefits under the PGH
Plan, and all of the PGE Liabilities became the obligation of the Company under
the Plan. Further, neither the Plan nor the Company assumes or has any liability
for the payment of any benefits owed by any other participating employers in the
PGH Plan, whether by reason of the Plan's establishment, its sponsorship by the
Company, the transfer of the PGE Liabilities to the Plan, or otherwise.



Plan Sponsor





The Plan is maintained for the benefit of previous Outside Directors of Portland
General Corporation, an Oregon corporation, and Outside Directors of any
corporations or other entities affiliated with or subsidiary to it, if such
corporations or entities are selected by the Board. Portland General Electric
Company assumes no liability for the payment of any Plan benefit owed by any
other Participating Employer, as defined herein, by reason of accepting Plan
sponsorship.





DEFINITIONS





Actuarially Equivalent





"Actuarially Equivalent" shall mean the equivalence in value between two (2) or
more forms and/or times of payment based upon a determination by an actuary
chosen by the Administrative Committee using a discount rate equal to the
30-year Treasury Bill rate on the January 1st of the year in which the
determination occurs plus one percent (1%) and the unisex mortality table chosen
by the actuary, which choice shall be binding on all parties.





Administrative Committee





"Administrative Committee" shall mean the persons designated by the Board to
administer the Plan.



Benefit Service



"Benefit Service" shall mean the continuous amount of time, in completed months,
as an Outside Director. Benefit Service shall commence on the Outside Director's
first election to the Board as an Outside Director and shall end at the last
Board or committee meeting the Outside Director attends. Concurrent service on
more than one Participating Company's Board shall be counted only once as actual
months of service.





Board





"Board" shall mean the Board of Directors of Portland General Electric Company.



Change in Control



A "Change in Control" shall mean:



Any "person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than Portland
General Electric Company ("PGE"), any trustee or other fiduciary holding
securities under an employee benefit plan of PGE, or any Employer owned,
directly or indirectly, by the stockholders of PGE in substantially the same
proportions as their ownership of stock of PGE), is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing thirty percent (30%) or more of the
combined voting power of PGE's then outstanding voting securities; or



During any period of two (2) consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board or
nomination for election by PGE's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
as of the beginning of the period of whose election or nomination for election
was previously so approved, cease for any reason to constitute at least a
majority thereof.





Company





"Company" shall mean Portland General Electric Company, an Oregon corporation.



Compensation



"Compensation" shall mean the greater of actual annual retainer and fees for
attendance at PGC Board and various committee meetings that the Outside Director
earned in the last 12 months of Benefit Service, or one-third (1/3) of the total
annual retainer and fees earned in the last thirty-six (36) months of Benefit
Service.



Compensation Committee



"Compensation Committee" shall mean the Compensation Committee of the Board.



Dependent



"Dependent" shall mean an unmarried child of the Outside Director until the age
of nineteen (19) (age twenty-six (26) if a full-time student). An unmarried
child shall also qualify as a Dependent by reason of mental retardation or
physical handicap for as long as the condition exists, if such child qualifies
as a dependent under regulations set forth by the Internal Revenue Service by
reason of such mental retardation or physical handicap.



Direct Subsidiary



"Direct Subsidiary" means any corporation of which a Participating Company owns
at least eighty percent (80%) of the total combined voting power of all classes
of its stock entitled to vote.



Effective Date



"Effective Date" shall mean March 12, 2003.



Indirect Subsidiary



"Indirect Subsidiary" means any corporation of which a Participating Company
directly and constructively owns at least eighty percent (80%) of the total
combined voting power of all classes of its stock entitled to vote. In
determining the amount of stock of a corporation that is constructively owned by
a Participating Company, stock owned, directly or constructively, by a
corporation shall be considered as being owned proportionately by its
shareholders according to such shareholders' share of voting power of all
classes of its stock entitled to vote.



Marriage



"Marriage" shall mean the Marriage or Remarriage of a Participant prior to their
separation from service on the Board.



Outside Director



"Outside Director" shall mean a member of the PGC Board who is not an employee
of Portland General Electric Company or any Direct Subsidiary or Indirect
Subsidiary or affiliate of Portland General Electric Company.



PGC Board



"PGC Board" shall mean the Board of Directors of Portland General Corporation,
or the Board of Directors of the successor corporation established pursuant to
the Amended and Restated Agreement and Plan of Merger by and among Enron Corp.,
Portland General Corporation and Enron Oregon Corp., dated as of July 20, 1996,
or any Advisory Committee to the Portland General Electric Company or the board
or officers of a corporation qualifying as a Participating Company of the Plan,
including subsidiaries and joint venture partners, the status of which shall be
determined at the discretion of the Administrative Committee.



Participant



"Participant" shall mean any eligible Outside Director elected to the PGC Board
prior to the Suspension Date.



Participating Company



"Participating Company" shall mean the Company or any affiliated or subsidiary
company designated by the Board as a Participating Company under the Plan, as
long as such designation has become effective and continues to be in effect. The
designation as a Participating Company shall become effective only upon
acceptance of such designation and the formal adoption of the Plan by a
Participating Company. A Participating Company may revoke its acceptance of
designation as a Participating Company at any time, but until it makes such
revocation, all of the provisions of this Plan and any amendments thereto shall
apply to the Outside Directors of the Participating Company and their
Beneficiaries.



 

 

Plan



"Plan" shall mean the Portland General Electric Company Retirement Plan for
Outside Directors.



Retirement Date



"Retirement Date" shall mean the first day of the month coincident with or next
following the date of separation from service as an Outside Director, other than
by death, after the earlier of age seventy (70) or ten (10) years of Benefit
Service.



Spouse



"Spouse" shall mean the person to whom the Outside Director was legally married
at the Outside Director's date of death.



Suspension Date



"Suspension Date" shall mean January 1, 1996.



Termination



"Termination" shall mean removal from the PGC Board by shareholders during a
current term of office.





RETIREMENT BENEFITS



Eligibility



Each Participant who reaches a Retirement Date on or after the Effective Date
shall be eligible for retirement benefits under this Plan. Benefits shall be
payable to such Participant under this Plan when the Participant no longer
serves on the PGC Board.



Benefit Upon Retirement



The annual benefit payable under this Plan shall equal five percent (5%) of
Compensation for each of the first ten (10) years of Benefit Service plus two
and one-half percent (2.5%) of Compensation for each of the next ten (10) years
of Benefit Service up to a maximum benefit of seventy-five percent (75%) of
Compensation for years of Benefit Service completed prior to the Suspension
Date. No further accruals shall be made following the Suspension Date.



All Participants shall be vested in their accrued benefit as of the Suspension
Date.



Form of Benefit Payment



The benefits shall be paid in the form elected by the Participant at the time
the Outside Director becomes a Participant in the Plan. Except in the case of
Marriage of a Participant (in which case a Participant may reelect), this
election shall be made one time and shall be irrevocable. The election shall be
in the form prescribed by the Company and filed with the Administrative
Committee. The following options shall be available:



If the Participant is unmarried as of the Retirement Date, the benefit shall be
paid:



As a straight life annuity; or



Over a length of time equal to the lesser of the Outside Director's Benefit
Service or the Outside Director's lifetime.



If the Participant is married as of the Retirement Date, the benefit may be
paid:



As a straight life annuity; or



As a fifty percent (50%) joint and survivor annuity; or



As a one hundred percent (100%) joint and survivor annuity; or



Over a period of time equal to the Outside Director's Benefit Service so long as
the Outside Director or Spouse is living; or



Over a length of time equal to the lesser of the Outside Director's Benefit
Service or the Outside Director's lifetime, or upon death, survivor benefit
payable for the lesser of Spouse's life, twelve (12) months, or Outside
Director's Benefit Service.



Benefits paid in a form other than pursuant to Sections 3.3-1(b) or 3.3-2(e)
shall be calculated on an Actuarially Equivalent basis. In the event an election
is not on file at the time benefit payments commence, benefits shall be paid as
a straight life annuity if the Participant is unmarried or a fifty percent (50%)
joint and survivor annuity if the Participant is married. One-twelfth (1/12) of
the annual benefit shall be payable monthly on the first day of each month.



If the benefit to be paid is less than ten thousand dollars ($10,000) as of the
Suspension Date, a lump-sum payment shall be paid notwithstanding the form
elected.



Commencement of Payment



Benefit payments shall commence within thirty (30) days following separation
from service on the Board.



3.5 Nonduplication of Benefits



The PGE Liabilities shall be payable under this Plan, but no benefits shall be
earned under this Plan which duplicate benefits earned under the PGH Plan.



 



BENEFITS AFTER CHANGE IN CONTROL



Benefit Upon a Change in Control



Upon the Termination of a Participant within three (3) years following a Change
in Control, the following shall apply to the benefits for each Participant who
is an Outside Director at the time such Change in Control occurs:



A benefit shall be payable regardless of the Outside Director's Benefit Service,
Retirement Date, or age.



The annual benefit payable shall equal five percent (5%) of Compensation for
each of the first ten (10) years of Benefit Service plus two and one-half
percent (2.5%) of Compensation for each of the remaining years of Benefit
Service, up to ten (10) years of Benefit Service, for years of Benefit Service
completed prior to the Suspension Date, except that the Participant's total
benefit shall not exceed seventy-five percent (75%) of Compensation.



Form of Payment



A benefit, Actuarially Equivalent to the benefit payable over the lesser of
twenty (20) years or years of service on the Board as computed under 4.1-2,
shall be paid in a lump sum.



 

 

 

 

 

Commencement of Payment



Benefit payment shall be made within sixty (60) days following Termination of
the Outside Director.





SURVIVOR BENEFITS



Survivor Benefit



If an Outside Director, who is eligible for a retirement benefit, dies while
serving on the PGC Board, a survivor's benefit equal to the Participant's
monthly Retirement benefit shall be paid to the Spouse of the Outside Director.
Such benefit shall be the Actuarially Equivalent amount payable under this Plan,
as of the Suspension Date, as if the Outside Director had retired on the first
day of the month in which he or she died and had been receiving the benefit as
elected under Sections 3.3-2(b), (c), (d) or (e).



Cessation of Benefit Upon Remarriage



In the event a Spouse receiving benefits under this Plan remarries, such Spouse
will stop receiving, as of the date of remarriage, any further monthly benefits
from this Plan . However, in lieu of any further monthly benefits from this
Plan, a Spouse will receive the lesser of the remaining monthly benefits or six
(6) months of benefits in a lump sum within forty-five (45) days from the date
of such remarriage. In the event the Administrative Committee is not notified of
such remarriage within six (6) months, no benefit shall be payable under this
Section.



 



ADMINISTRATION



Administrative Committee; Duties



This Plan shall be administered by the Administrative Committee, as designated
by the Board. Members of the Compensation Committee may be Participants under
this Plan. The Administrative Committee shall have the authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan as may arise in connection with the Plan.
The Administrative Committee shall report to the Compensation Committee on an
annual basis regarding Plan activity and at such other times as may be requested
by the Compensation Committee.



 

Agents



In the administration of the Plan, the Administrative Committee may, from time
to time, employ agents and delegate to such agents, including employees of any
Participating Company, such administrative duties as it sees fit, and may, from
time to time, consult with counsel, who may be counsel to any Participating
Company.



Binding Effect of Decisions



The decision or action of the Administrative Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.



Indemnity of Administrative Committee; Compensation Committee



Each Participating Company shall indemnify and hold harmless the Administrative
Committee and the Compensation Committee and their individual members against
any and all claims, loss, damage, expense or liability arising from any action
or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct.



Availability of Plan Documents



Each Participant shall receive a copy of this Plan, and the Administrative
Committee shall make available for inspection by any Participant a copy of the
rules and regulations used in administering the Plan.



Cost of Plan Administration



The Company shall bear all expenses of administration. However, a ratable
portion of the expense shall be charged back to each Participating Company.





CLAIMS PROCEDURE



Claim



Any person claiming a benefit, requesting an interpretation or ruling under the
Plan or requesting information under the Plan shall present the request in
writing to the Administrative Committee or his delegatee who shall respond in
writing as soon as practicable.



 

 

Denial of Claim



If the claim or request is denied, the written notice of denial shall state:



The reasons for denial, with specific reference to the Plan provisions on which
the denial is based.



A description of any additional material or information required and an
explanation of why it is necessary.



An explanation of the Plan's claim review procedure.



Review of Claim



Any person whose claim or request is denied or who has not received a response
within thirty (30) days may request review by notice given in writing to the
Administrative Committee. The claim or request shall be reviewed by the
Administrative Committee, who may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents and submit issues and comments in writing.



Final Decision



The decision of the Administrative Committee on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reasons and relevant Plan provisions. All decisions on review
shall be final and bind all parties concerned.



 



AMENDMENT AND TERMINATION OF PLAN



Amendment



The Administrative Committee may amend the Plan from time to time as may be
necessary for administrative purposes and legal compliance, provided, however,
that no such amendment shall affect the benefit rights of Participants or
Beneficiaries in the Plan. The Compensation Committee may amend the Plan at any
time, provided, however, that no amendment shall be effective to decrease or
restrict the rights of Participants and Beneficiaries to the benefit accrued at
the time of the amendment.



 

Termination



The board of directors of each Participating Employer may at any time, in its
sole discretion, terminate or suspend the Plan in whole or in part for that
Participating Employer. However, no such termination or suspension shall
adversely affect the benefits of Participants which have accrued prior to such
action, the benefits of any Participant who has previously retired, the benefits
of any Beneficiary of a Participant who has previously died, or already accrued
Plan liabilities between Participating Employers.



 



MISCELLANEOUS



Unfunded Plan



This Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of Outside Directors.



Liability



Liability for Benefits. Except as otherwise provided in this paragraph,
liability for the payment of a Participant's benefit pursuant to this Plan shall
be borne solely by the Participating Company for which the Participant serves
during the accrual or increase of the Plan benefit, and no liability for the
payment of any Plan benefit shall be incurred by reason of Plan sponsorship or
participation except for the Plan benefits of a Participating Company's own
Outside Directors. Provided, however, that each Participating Company, by
accepting the Board's designation as a Participating Company under the Plan and
formally adopting the Plan, agrees to assume secondary liability for the payment
of any benefit accrued or increased while a Participant serves on the board of
directors of a Participating Company that is a Direct Subsidiary or Indirect
Subsidiary of the Participating Company at the time such benefit is accrued or
increased. Such liability shall survive any revocation of designation as a
Participating Employer with respect to any liabilities accrued at the time of
such revocation. Nothing in this paragraph shall be interpreted as prohibiting
any Participating Company or any other person from expressly agreeing to the
liability for a Plan Participants' payment of any benefits under the Plan.



Unsecured General Creditor. Participants of this Plan, and any Spouse,
Dependents, heirs, successors, and assigns shall have no secured legal or
equitable rights, interest or claims in any property or assets of Participating
Company, nor shall they be beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by Participating Company. Except as
provided in Section 9.3, such policies, annuity contracts or other assets of
Participating Company shall not be held under any trust for the benefit of any
Participant, Spouse, Dependents, heirs, successors or assigns, or held in any
way as collateral security for the fulfilling of the obligations of
Participating Company under this Plan. Any and all of Participating Company's
assets and policies shall be, and remain, the general, unpledged, unrestricted
assets of Participating Company. Participating Company's obligation under the
Plan shall be that of an unfunded and unsecured promise to pay money in the
future.



Trust Fund



At its discretion, each Participating Company, jointly or severally, may
establish one or more trusts, with such trustees as the Board may approve, for
the purpose of providing for the payment of such benefits. Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of
Participating Company's creditors. To the extent any benefits provided under the
Plan are actually paid from any such trust, Participating Company shall have no
further obligation with respect thereto, but to the extent not so paid, such
benefits shall remain the obligation of, and shall be paid by, Participating
Company.



Nonassignability



Neither a Participant of this Plan nor any other person shall have any right to
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be nonassignable and nontransferable. No part of the
amount payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.



Payment to Guardian



If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Administrative
Committee may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor or
incompetent person. The Administrative Committee may require proof of
incompetency, minority, incapacity or guardianship as he may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Administrative Committee, the Compensation Committee and the
Company from all liability with respect to such benefit.



Terms



In this Plan document, unless the context clearly indicates the contrary, the
masculine gender will be deemed to include the feminine gender, and the singular
shall include the plural.



Protective Provisions



A Participant shall cooperate with Participating Company by furnishing any and
all information requested by Participating Company, in order to facilitate the
payment of benefits hereunder, and by taking such physical examinations as
Participating Company may deem necessary and taking such other action as may be
requested by Participating Company.



Governing Law



The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Oregon, except as preempted by federal law.



Validity



If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.



Notice



Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Administrative Committee or the
Secretary of Company. Notice, if mailed, shall be addressed to the principal
executive offices of Company. Notice mailed to the Participant shall be at such
address as is given in the records of the Company. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification.



Successors



The provisions of this Plan shall bind and inure to the benefit of Participating
Company and its successors and assigns. The term successors as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise, acquire all or substantially all of the
business and assets of Participating Company, and successors of any such
corporation or other business entity.



Not a Contract of Service



The terms and conditions of this Plan shall not be deemed to constitute a
contract of service between a Participating Company and a Participant, and
neither a Participant nor a Participant's Spouse or Dependent shall have any
rights against a Participating Company except as may otherwise be specifically
provided herein. Moreover, nothing in this Plan shall be deemed to give a
Participant the right to be retained on the Board of a Participating Company nor
shall it interfere with the Participant's right to terminate his directorship at
any time.



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
officers thereunto duly recognized, this 19 day of March , 2003.



 

PORTLAND GENERAL ELECTRIC COMPANY



 

 

By: /s/Arleen N. Barnett

Arleen N. Barnett

Its: Vice President